1 So. 3d 377 (2009)
Clement HOARDES, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-0356.
District Court of Appeal of Florida, First District.
January 30, 2009.
*378 Nancy A. Daniels, Public Defender, and Gail E. Anderson, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant correctly asserts that the trial court erred in instructing the jury on possession of more than 20 grams of cannabis as a lesser included offense of the sale of cannabis. See State v. McCloud, 577 So. 2d 939, 941 (Fla.1991). We, therefore, reverse appellant's conviction as to count I. In all other respects, we affirm.
WOLF, LEWIS, and ROBERTS, JJ., concur.